            Case 3:19-cv-00661-JR       Document 9      Filed 07/17/19      Page 1 of 3




Timothy J. Fransen, OSB No. 073938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:    (503) 323-9000
Facsimile:    (503) 323-9019

       Attorneys for Defendant National Association of Independent Landlords, Inc.



                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

SAMANTHA JOHNSON
                                                     Case No. 3:19-CV-00661-JR
               Plaintiff,
       v.
                                                     DECLARATION OF TIMOTHY J.
                                                     FRANSEN IN SUPPORT OF
TRANSUNION RENTAL SCREENING
                                                     UNOPPOSED MOTION FOR
SOLUTIONS, INC., and NATIONAL
                                                     EXTENSION OF TIME TO RESPOND
ASSOCIATION OF INDEPENDENT
                                                     TO COMPLAINT
LANDLORDS, INC.,

               Defendants.

       I, Timothy J. Fransen, hereby declare:

       1.      I am the attorney representing defendant National Association of Independent
Landlords, Inc. (“defendant”) in this case.

       2.      I was recently retained to represent defendant.

       3.      I have not had an opportunity to review the file and to prepare an appropriate first

appearance.

       4.      Based on the proof of service on file with the court, defendant’s first appearance

is currently due on July 18, 2019.

       5.      I have conferred with plaintiff’s counsel, and plaintiff does not oppose an

extension of defendant’s time to respond to the complaint to August 16, 2019.
Page 1 -    DECLARATION OF TIMOTHY J. FRANSEN IN SUPPORT OF UNOPPOSED
            MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                900 SW Fifth Avenue, 24th Floor
                                                                                       Portland, Oregon 97204
                                                                                    Telephone: (503) 323-9000
                                                                                     Facsimile: (503) 323-9019
            Case 3:19-cv-00661-JR       Document 9          Filed 07/17/19   Page 2 of 3




       6.      Accordingly, defendant requests that the court extend the deadline for defendant

to file its response to the complaint to August 16, 2019.

       7.      This motion is made in good faith and not for any improper purpose.

       I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

AND CORRECT.


       DATED: July 17, 2019



                                                     /s/ Timothy J. Fransen
                                                   Timothy J. Fransen




Page 2 -    DECLARATION OF TIMOTHY J. FRANSEN IN SUPPORT OF UNOPPOSED
            MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                                                                  Cosgrave Vergeer Kester LLP
                                                                                900 SW Fifth Avenue, 24th Floor
                                                                                       Portland, Oregon 97204
                                                                                    Telephone: (503) 323-9000
                                                                                     Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR            Document 9    Filed 07/17/19     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing DECLARATION

OF TIMOTHY J. FRANSEN IN SUPPORT OF UNOPPOSED MOTION FOR

EXTENSION OF TIME TO RESPOND TO COMPLAINT on the date indicated below by:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

               hand delivery,

               facsimile transmission,

               overnight delivery,

               electronic filing notification.

       If served by facsimile transmission, attached to this certificate is the printed confirmation

of receipt of the document(s) generated by the transmitting machine. I further certify that said

copy was placed in a sealed envelope delivered as indicated above and addressed to said

attorney(s) at the address listed below:

 Robert S. Sola
 Robert S. Sola, P.C.
 1500 SW First Avenue, Suite 800
 Portland, Oregon 97201

 Kelly D. Jones
 Kelley D. Jones, Attorney at Law
 819 SE Morrison Street, Suite 255
 Portland, Oregon 97214
   Attorneys for Plaintiff

 Nicholas J. Henderson
 Motschenbacher & Blattner, LLP
 117 SW Taylor St., Suite 300
 Portland, Oregon 97204
   Attorney for Defendant TransUnion Rental
   Screening Solutions, Inc.

       DATED: July 17, 2019



                                                   /s/ Timothy J. Fransen
                                                   Timothy J. Fransen

Page 1 - CERTIFICATE OF SERVICE
                                                                                   Cosgrave Vergeer Kester LLP
                                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                        Portland, Oregon 97204
                                                                                     Telephone: (503) 323-9000
                                                                                      Facsimile: (503) 323-9019
